Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the non-provisional application filed 09/19/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 ends in a semicolon, but should end in a  period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite to “the calibration tube”. There is insufficient antecedent basis for this limitation. Claim 1 only recites a tube. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “ wherein the second medical device is positioned relative to and anatomically lateral to the first medical device”, which is already recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The office suggests the following amendment to withdraw the rejection:
8. (currently amended) The method of claim 3, wherein the second medical device is positioned 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0165774 (Scott et al.) in view of U.S. Patent Publication Number 2014/0081176 (Hassan), U.S. Patent Publication Number 2007/0194079 (Hueil et al.) 
Regarding claims 1-3, 6, 15 Scott et al. discloses as shown in Figure 7-9,  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device (catheter 20, see paragraph [0080]) including: (i) a tube (tubular body 21, see paragraph [0080]) for insertion into an interior of a stomach, the tube having a proximal end and a distal end; and (ii) a balloon portion (balloon 25, see paragraph [0082]), the balloon portion having a first deflated configuration for insertion into the interior of the stomach and a second inflated configuration, wherein the balloon portion is positioned at about the distal end of the tube; providing a second medical device (stapler, see paragraph [0029], [0062]) a complete gastrectomy staple line is formed with, the resection line being 
Scott et al. fails to disclose the second medical device being a single-use linear stapler, wherein the single-use linear stapler has a single cartridge such that, using the second medical device to resect a portion of the stomach.
Hassan, from the same field of endeavor teaches a similar method of performing a sleeve gastrectomy as shown in Figure 3, where in the second medical device is a single-use linear stapler (see paragraph [0031])  having a single cartridge (see paragraph [0005] disclosing the use of at least one cartridge, and cartridges beyond one cartridges constitute additional, unrecited elements which is not excluded by the transitional phrase of claim 1, See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004))  using the second medical device to resect a portion of the stomach. See paragraph [0008].
To be clear, the Office interprets the stapler disclosed by Hassan as single-use, because it is capable of being used a single time and thrown away. It is the position of the Office that “single use” is a statement of an intended use. A recitation of the intended use of the claimed invention must result in a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott et al. by substituting the stapler disclosed by Scott for the stapler disclosed by Hassan and include the step of using the stapler to perform the resection because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results and  substitution of one known alternative steps for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Hueil et al., from the same field of endeavor teaches a similar method of performing a procedure using a stapler, wherein the stapler is in the form of a single-use, single cartridge, for the purpose of avoiding the step of cleaning the device. see paragraphs [0077], [0164].
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stapler disclosed by Scott in view of Hassan such that it was single use, in order to avoid the step of cleaning the device.
Regarding claims 4, 5, 7 Scott discloses wherein the second medical device is positioned relative to and anatomically lateral to the balloon portion of the first medical device such that the first end of the second medical device is positioned. see Figure 9.
Scott is silent that the first end of the second medical device is positioned about one centimeter to about three centimeters laterally from the balloon portion of the first medical device, wherein the second medical device is positioned about zero to about two centimeters relative to and anatomically lateral to the calibration tube at the GEJ.
However, Scott recognizes the distance the first end of the second medical device is positioned relative to the balloon is recognized as a result effective variable for the purpose of providing support for the second medical device and ensuring the correct amount of stomach remains. See paragraphs [0022], [0062].

Regarding claim 8, Scott discloses wherein the second medical device is positioned relative to and anatomically lateral to the first medical device such that a substantially linear resection line for the sleeve gastrectomy is defined by the balloon portion of the first medical device and the second medical device. See paragraphs [0022], [0062].



Regarding claims 10, 11 Scott discloses wherein the tube has a first diameter and the balloon portion has a second diameter larger than the first diameter, wherein, after being inserted, the balloon portion is positioned at about an incisura angularis along a lesser curvature of the stomach.  See Figures 7-9.
Regarding claim 12, Scott discloses wherein the balloon portion has a first deflated position for insertion into the stomach and a second inflated position capable of laterally displacing the lesser curvature of the stomach.
To be clear, claim 12 does not recite the inflated position actually laterally discloses the lesser curvature of the stomach, only a balloon with a diameter capable of doing so, which Scott discloses.
Regarding claims  13, 14 Scott discloses  wherein the balloon portion has a first diameter in the first deflated position and a second diameter in the second inflated position, wherein the second diameter .

. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0165774 (Scott et al.) in view of U.S. Patent Publication Number 2014/0081176 (Hassan) U.S. Patent Publication Number 2007/0194079 (Hueil et al.)  as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2005/0080444 (Kraemer et al.)
Regarding claim 9, Scott fails to disclose wherein the balloon portion includes a non-compliant balloon
Kraemer et al., from the same field of endeavor teaches a similar method as shown in Figure 7 with a similar balloon used for the same purpose of being expanded within the stomach, where the ballon is made of non-compliant material, for the purpose of maintaining a fixed shape and size of the balloon once totally inflated rendering the size of the balloon is rendered predictable. See paragraph [0033]
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott in view of Hassan and Hueil by substituting the material of the balloon disclosed by Scott in view of Hassan and Hueil for the material of the balloon disclosed by Kraemer in order to maintain a fixed shape and size of the balloon once totally inflated rendering the size of the balloon is rendered predictable or because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0165774 (Scott et al.) in view of U.S. Patent Publication Number 2014/0081176 (Hassan) U.S. Patent Publication Number 2007/0194079 (Hueil et al.)  as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2015/0328031 (Rokde et al.)

Rokde et al., from the same field of endeavor teaches a similar method as shown in Figure 8, where the method includes the step of moving the first medical device from a first position to a second position, wherein the movement of the first medical device from the first position to a second position causes a corresponding movement of the second medical device from a first position to a second position, for the purpose of ensuring the first and second medical devices are properly aligned. See paragraph [0039].
To be clear, since Rokde et al. discloses the position of the stapler (second medical device) is necessarily dependent on the position of the tube (first medical device); see paragraph [0041] it follows that Rokde et al. discloses wherein the movement of the first medical device from the first position to a second position causes a corresponding movement of the second medical device from a first position to a second position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott to include the step of positioning the second medical device further comprises: moving the first medical device from a first position to a second position, wherein the movement of the first medical device from the first position to a second position causes a corresponding movement of the second medical device from a first position to a second position in order to ensuring the first and second medical devices are properly aligned.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Scott et al. by substituting the stapler disclosed by Scott for the stapler disclosed by Hassan and include the step of using the stapler to perform the resection because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results and  substitution of one known alternative steps for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0165774 (Scott et al.) in view of U.S. Patent Publication Number 2014/0081176 (Hassan)
Regarding claims 17-19, Scott et al. discloses as shown in Figure 7-9,  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device (catheter 20, see paragraph [0080]) including: (i) a tube portion (tubular body 21, see paragraph [0080]) for insertion into an interior of a stomach; and (ii) a balloon portion (balloon 25, see paragraph [0082]), the balloon portion having a first deflated configuration for insertion into the interior of the stomach and a second inflated configuration; providing a second medical device (stapler, see paragraph [0029], [0062]), the resection line being defined at least partially by the balloon portion in the second inflated configuration in cooperation with the linear stapler; inserting the first medical device into an interior of a stomach; positioning the second medical device on an exterior of the stomach relative to and anatomically lateral to the first medical device, operating the second medical device to provide a staple line, an interaction between the first medical device and the second medical device positions the second medical device in a desired position. 
Scott fails to disclose the second medical device being a linear stapler, wherein the linear stapler has a single cartridge such that a complete gastrectomy staple line is formed with the single cartridge along a resection line, and cutting the stomach using the second medical device to resect a portion of the stomach to form a sleeve
Hassan, from the same field of endeavor teaches a similar method of performing a sleeve gastrectomy as shown in Figure 3, where in the second medical device is a single-use linear stapler (see paragraph [0031])  having a single cartridge (see paragraph [0005] disclosing the use of at least one cartridge, and cartridges beyond one cartridges constitute additional, unrecited elements which is not excluded by the transitional phrase of claim 1, See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004))  using the second medical device to resect a portion of the stomach. See paragraph [0008].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771